          Case 1:19-cv-06492-LGS Document 28 Filed 07/10/20 Page 1 of 2




                                               July 9, 2020

                                     Application GRANTED. Plaintiff is granted leave to file her
Hon. Lorna G. Schofield              Amended Complaint by end of day today, July 10, 2020.
United States District Court
Southern District of New York        Dated: July 10, 2020
500 Pearl Street
                                            New York, New York
New York, New York 10007

       Re:     Chancey v. Capital One, N.A., 19-cv-06492, Refiling of Amended Complaint

Dear Judge Schofield:

       I represent Plaintiff Tyisha Chancey in the above-captioned litigation.

       Plaintiff filed her First Amended Complaint via the CM-ECF System on July 8, 2020, the
deadline for the Parties to amend their pleadings. This deadline had been extended one time from
June 29, 2020 upon the Parties’ joint request to the Court.

        On July 9, 2020, Plaintiff received a notice of a deficient pleading. To correct the
deficiency, Plaintiff must complete and file the Court’s Summons in a Civil Action Form, delete
the first page of the originally-filed First Amended Complaint, and attach the Court’s leave to
refile.

        In this regard, Plaintiff respectfully requests the Court’s leave to correct the deficiency and
refile her Amended pleading by 5:00 pm on July 10, 2020. Given the clerical nature of the
correction to be made, this extension will not affect any other scheduled dates in this matter.

       I thank the Court for its consideration of this request.


                                               Respectfully submitted,




                                               Stanley Chinitz, Esq.
        Case 1:19-cv-06492-LGS Document 28
                                        27 Filed 07/10/20
                                                 07/09/20 Page 2 of 2
Hon. Lorna G. Schofield
July 9, 2020
Page 2

                                            Law Office of Stanley Chinitz
                                            Attorneys for Plaintiff


cc:   Simone R.D. Francis, Esq. (via ECF)
      Kelly M Cardin, Esq. (via ECF)
